Citation Nr: 0735255	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  06-06 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for pseudobulbar palsy, 
claimed as neurological condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife and two daughters


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1966 to March 
1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 RO decision.  

In November 2006, the veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The Board received additional medical evidence from the 
veteran in December 2006.  The new evidence was accompanied 
by a written waiver of initial consideration by the RO.  38 
C.F.R. §§ 19.9, 20.1304(c) (2007).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.

In August 2007, the Board requested an expert medical opinion 
from the Veterans' Health Administration (VHA).  See 38 
C.F.R. § 20.901 (2007). The VHA expert provided a response 
dated in August 2007 and the Board provided a copy of the 
opinion to the veteran.  A response was received from the 
veteran, through his representative, in October 2007.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record does not relate 
the veteran's current diagnosis of pseudobulbar palsy or any 
neurological condition to service.  


CONCLUSION OF LAW

The veteran's pseudobulbar palsy or neurological condition 
was not due to a disease or injury incurred in or aggravated 
by service; nor may it be presumed to have been incurred in 
service or due to herbicide exposure therein.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini, 
18 Vet. App. at 120-21.  In the present case, the RO provided 
the veteran with notice of the VCAA in May 2004, prior to the 
initial decision on the claim in September 2004.  Therefore, 
the timing requirement for a VCAA notice has been met and to 
decide the appeal would not be prejudicial to the claimant.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

Additionally, in a service-connection claim, as is this case, 
VA is also required to include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the June 2006 
Supplemental Statement of the Case, the veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating and the effective date for the disability 
on appeal.  While the timing of this notice was after the 
initial adjudication, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
The Board finds that no further notice is needed in this case 
because the Board is denying the claim for service 
connection.  As such, no disability rating or effective date 
will be assigned as a result of this decision.  Therefore, 
there is no prejudice as VA is not required to provide this 
notice.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and the VA medical records.  In addition, a hearing 
was held in November 2006 and a VHA examination was requested 
in August 2007.  The claimant has not made the RO or the 
Board aware of any other evidence relevant to this appeal 
that needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to this claim.  
Accordingly, the Board will proceed with appellate review.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and a chronic disease, including bulbar palsy, becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  After a 
review of all the medical evidence of record, the Board finds 
that the veteran's disability is not presumed service 
connected for being a chronic disease.  The veteran first 
experienced neurological symptoms in May 2002, which included 
dysarthria and dysphagia.  Since that time, the veteran has 
been diagnosed with pseudobulbar palsy and a slowly 
progressive amyotrophic lateral sclerosis.  Since the 
disability did not manifest within one year of service, 
service connected is not presumed.  

Additionally, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam (Vietnam) during the Vietnam era will 
be considered to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1).  The presumption requires exposure to an 
herbicide agent and manifestation of the disease to a degree 
of 10 percent or more within the time period specified for 
each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption 
may be rebutted by affirmative, though not necessarily 
conclusive, evidence to the contrary.   38 U.S.C.A. 
§ 1113(a); 38 C.F.R. § 3.307(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f).  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

According to the DD214 and supporting documentation submitted 
by the veteran, the veteran served in the Republic of Vietnam 
from March 1969 to March 1970.  He also received a Bronze 
Star with a Combat "V".  There is also no contradicting 
evidence of exposure to an herbicide agent.  Therefore, the 
Board finds that the veteran is presumed exposed to Agent 
Orange.  The Board notes that pseudobulbar palsy is not a 
disease associated with herbicide exposure for purposes of 
the presumption.  38 C.F.R. § 3.309(e).  Therefore, the 
veteran's disability is not presumed service connected 
because of herbicide exposure.  Although the disability is 
not presumed service connected, the veteran is still presumed 
to have been exposed to herbicides because he served in 
Vietnam between January 9, 1962, and May 7, 1975.  

Therefore, the remaining question is whether the veteran's 
current disability of pseudobulbar palsy can be service 
connected on a direct basis.  To establish service 
connection, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In this case, the medical evidence of record clearly provides 
a diagnosis of a neurological disability.  Private medical 
records dated in 2002 provide a diagnosis of a neurological 
disorder and in 2004 diagnosed the veteran with amyotrophic 
lateral sclerosis, pseudobulbar palsy and primary lateral 
sclerosis.  Therefore, the first criterion for service 
connection has been met.  

Regarding the second criterion, the service medical records 
do not indicate that pseudobulbar palsy or any other 
neurological condition manifested in service.  The March 1966 
medical examination clinically evaluated the veteran as 
neurologically normal.  The veteran also did not report any 
neurological symptoms when he entered service.  The remaining 
service medical records are also silent for neurological 
diagnosis or treatment.  In September 1969, the veteran 
reported cramps in his legs which were not attributed to an 
injury or chronic disease.  The veteran was clinically 
evaluated as normal.  In a March 1970 medical examination the 
veteran's neurological system was normal.  Since the service 
medical records do not indicate neurological signs, symptoms 
or diagnoses, the Board concludes that the neurological 
disability did not manifest in service.  

Regarding whether the veteran's disability is related to 
service, the veteran submitted private medical records from a 
Professor and Chairman of a Department of Neurology.  In a 
letter dated in November 2006, the physician opined that it 
was conceivable that Agent Orange Exposure could somehow be 
related to the veteran's neurological dysfunction.  The 
physician stated that past exposure to Agent Orange may be 
related to the primary lateral sclerosis.  The Board finds 
that the private physician's opinion is speculative regarding 
the etiology of the veteran's disability.  Service connection 
may not be based on speculation or even remote possibility.  
See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim).  In this 
case, the physician could not confirm the etiology of the 
veteran's disability without resorting to speculation which 
is not the required degree of medical certainty required for 
service connection.  Hinkle v. Nicholson, 19 Vet. App. 465 
(2005) (medical opinions based on speculation are entitled to 
little, if any, probative value); see also Bloom v. West, 12 
Vet. App. 185, 187 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  Therefore, the Board finds that this opinion 
weighs against the veteran's claim. 

In the VHA examination, a Professor of Neurology concluded 
that the association between motor neuron disease and Agent 
Orange was extremely weak.  The examiner concluded that it 
was very unlikely that military service caused the veteran's 
current illness.  The Board finds that this opinion also 
weighs against the veteran's claim for service connection.  

The Board has considered the contentions of the veteran that 
this disability was caused by Agent Orange exposure in 
service.  The veteran, however, has not demonstrated that he 
has any medical expertise to make such an opinion or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board notes that while the veteran is competent 
to report symptoms, he does not have medical expertise and 
therefore cannot provide a competent opinion regarding 
diagnosis or causation of his disability.  Id. 

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection because the medical 
opinions of record do not link his disability to service and 
the disability did not manifest in service or within one year 
after service.  As the preponderance of the evidence weighs 
against the veteran's claim for service connection, the 
doctrine is not applicable, and the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


	ORDER

Service connection for pseudobulbar palsy, claimed as 
neurological condition is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


